Order unanimously modified by directing defendant to accept the bill dated April 19, 1937, upon condition that plaintiff, within twenty days after service of order, with notice of entry thereof, makes application for the examination of defendant before trial or for discovery, or both, and that if such examination or discovery be granted plaintiff, within ten days after conclusion thereof, shall serve a further verified bill as to items 1, 4 and 9. Upon failure of plaintiff to move for or to obtain such examination or discovery or to serve such further bill, leave is granted to the defendant to move for an order of preclusion as to said items. As so modified, order affirmed, without costs. No opinion. Settle order on notice. Present — Martin, P. J., O’Malley, Glennon, Untermyer and Dore, JJ.